Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment of 30 April 2021, in which claims 1-3 have been cancelled, and new claims 4-6 have been added, is acknowledged.
Claims 4-6 are pending in the instant application. 
Claims 4-6 are being subject of a restriction/election requirement. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A compound, wherein the compound comprises at least one isothiocyanate functional group associated with an aliphatic and/or aromatic carbon atom of the isothiocyanate functional compound.
A compound having an -nitrogen and a-nitrogen, wherein an alkyl and/or alkanoyl substituent comprising at least approximately 8 carbon atoms is associated with the -nitrogen, and further wherein at least one isothiocyanate functional group is associated with the - nitrogen.

These species are independent or distinct because, for example, in the case of a compound comprising at least one isothiocyanate functional group associated with an aliphatic and/or aromatic carbon atom of the isothiocyanate functional compound of claim 4, the genus encompasses any chemical compound, having any number of aliphatic carbon atoms, or/and any number or aromatic rings, comprising at least one isothiocyanate functional group attached to a carbon atom, which can be any aliphatic (saturated or unsaturated) or any aromatic carbon atom. The genus of such compounds includes compounds containing any alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing any number of carbon atom, wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, said compounds optionally comprising any number of functional groups such as, for example, alcohols, esters, ammonium salts, phosphonium salts, amines, aldehydes, acids, cyano, alkoxy, phenoxy, and combinations thereof. There is no limit as to the possible combinations of structural elements in the claimed compound.
Each combination of elements requires different structural search and/or a different classification based on its structural elements. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct compounds of claim 4, because the genus encompasses an unlimited number of such compounds, each such compound requiring a different field of search based on the combination of structural elements present. 
Similarly, in the case of a compound having an -nitrogen and a -nitrogen, wherein an alkyl and/or alkanoyl substituent comprising at least approximately 8 carbon atoms is associated with the -nitrogen, and further wherein at least one isothiocyanate functional group is associated with the - nitrogen, of claims 5, 6, the genus encompasses any chemical compound containing two nitrogen atoms in position  or  relative to an unspecified reference atom/group in the molecule, having any number of aliphatic carbon atoms, or/and any number or aromatic rings, wherein the  nitrogen (relative to what?) is part of an isothiocyanate functional group. The genus of such compounds includes compounds containing any alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing any number of carbon atom, wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, said compounds optionally comprising any number of functional groups such as, for example, alcohols, esters, ammonium salts, phosphonium salts, amines, aldehydes, acids, cyano, alkoxy, phenoxy, and combinations thereof. There is no limit as to the possible combinations of structural elements in the claimed compound.
Each combination of elements requires different structural search and/or a different classification based on its structural elements. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct compounds of claims 5-6, because the genus encompasses an unlimited number of such compounds, each such compound requiring a different field of search based on the combination of structural elements present. In addition, these species are not obvious variants of each other based on the current record.
Based on their structural elements, the instantly claimed compounds of claims 4-6 can be classified, at a minimum, in CPC class C07C 331/16, C07C 331/18, C07C 331/20, C07C 331/22, 
C07C 331/24, C07C 331/26, C07C 331/28.

In response to the requirement for restriction/election, Applicant is required to elect a specific compound, having a distinct chemical structure, of claim 4-6. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 4-6 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627